Citation Nr: 0003451	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-27 503	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to a higher rating for a left knee disorder, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran served in the Army National Guard and Army 
Reserve, including a period of active service from July 1988 
to October 1988 (active duty for training, during which she 
incurred a service-connected left knee disability).  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the RO which 
granted service connection and a 10 percent rating for a left 
knee disorder; the veteran appeals for a higher rating.


FINDINGS OF FACT

The veteran's left knee disability, including patellofemoral 
syndrome and arthritis, is manifested by complaints of pain, 
but there is nearly full range of motion (there is full 
extension of 0 degrees, and minimal limitation of flexion to 
120 degrees), and the joint is stable.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active duty for training from July 1988 to 
October 1988.  Her service medical records show that in 
September 1988, she injured her left knee (contusion and 
sprain) during a fall.  

In August 1996, she filed a claim of service connection for a 
left knee disorder.  In support of her claim, she submitted 
medical records from the early 1990s showing treatment for 
her left knee, and diagnoses included tendinitis and 
chondromalacia patella.

In October 1996, the veteran underwent a VA orthopedic 
examination of her left knee.  Physical examination revealed 
no effusion.  There was no ligamentous instability of the 
knee.  Range of motion of the left knee was 0 degrees to 125 
degrees of flexion without crepitus.  There was a negative 
McMurray's sign.  She had no joint line tenderness.  She had 
discomfort on subluxating the patella medial and palpating 
the under surface.  She also had some discomfort on 
compression of the patella against the femoral condyle.  She 
complained of anterior sub-patellar discomfort when she did a 
squat.  The diagnosis was mild patellofemoral syndrome.

In April 1997, the RO granted service connection for 
patellofemoral syndrome of the left knee and assigned a 10 
percent rating.

In a June 1997 notice of disagreement and August 1997 
substantive appeal, the veteran claimed her left knee 
disability was more disabling than reflected in the 10 
percent rating assigned.  She stated she was in constant pain 
daily.  She reported her knee constantly would grind when she 
walked and went up and down stairs.  She claimed her left 
knee was tender to touch.

VA examination of the left knee in August 1997 revealed no 
swelling.  There was no atrophy of the quadriceps, 
ligamentous instability, or joint line tenderness.  She was 
positive for pain on compression of the patellar against the 
femoral condyle.  McMurray's sign was negative.  Range of 
motion of the left knee joint was extension to 0 degrees and 
flexion to 125 degrees.  X-rays showed mild degenerative 
changes of the left knee joint, and this was also the 
clinical diagnosis.

During an April 1999 VA examination, the veteran stated her 
left knee bothered her on a daily basis.  She stated the knee 
swelled.  She reported having grinding of the knee with 
negotiating stairs.  She related she wore an elastic support 
when walking long distances.  She stated she could walk 5 to 
6 blocks but had pain.  She stated she took Ibuprofen.  She 
reported that she needed to change her employment due to her 
knee problems.  She claimed her condition had worsened since 
1992.  Physical examination revealed the veteran's gait was 
grossly normal.  Her motor strength was 5/5.  She had 0 to 
120 degrees of flexion.  There was no instability or drawer 
sign appreciated.  There was mild diffuse swelling.  There 
was medial joint line tenderness and patellofemoral pain and 
2+ crepitation.  X-ray studies of the left knee revealed mild 
degenerative changes.  The diagnosis were status post left 
knee injury and degenerative changes of the left knee with 
some progression from prior examination.

In a September 1999 letter, the RO asked the veteran to 
provide information on any treatment for her left knee 
problems during the last year; she did not respond.

II.  Analysis

The veteran's claim for a rating higher than 10 percent for 
her service-connected left knee disorder (which includes 
patellofemoral syndrome and arthritis) is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with her claim.  38 U.S.C.A. § 5107(a).  

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO has assigned a 10 percent rating for the veteran's 
left knee disorder under 38 C.F.R. § 4.71a, Code 5257.  This 
code provides a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee, and a 20 
percent is assigned when it is moderate.  

VA examinations in 1996, 1997, and 1999 all reveal the 
veteran had no instability of the left knee.  As the veteran 
is not shown to have even a slight degree of recurrent 
subluxation or lateral instability of the knee, a compensable 
rating is not warranted under Code 5257.  38 C.F.R. § 4.31.

Mild degenerative arthritis of the left knee was noted by X-
rays at the VA examinations.  Traumatic arthritis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate limitation-of-motion diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  VA examinations from 1996, 
1997, and 1999 show the veteran had 0 degrees of extension, 
which is full, and she had minimal limitation of flexion 
which was no worse than 120 degrees.  If the veteran's left 
knee disorder was strictly rated under either Code 5260 or 
5261, she would be assigned a noncompensable rating.  
However, the presence of left knee arthritis with at least 
some limitation of motion supports a 10 percent rating under 
Codes 5003 and 5010.  There is no objective evidence of 
additional limitation of motion of the knee due to pain on 
use, and certainly not additional limitation to the extent 
necessary for a higher rating under the limitation of motion 
codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

VA General Counsel's opinions hold that under certain 
circumstances, arthritis and instability of a knee may be 
rated separately under Codes 5003 and 5257.  The opinions are 
inapplicable in the present case because a compensable rating 
under Code 5257, based on knee instability, is not warranted.  
VAOPGCPREC 9-98; VAOPGCPREC 23-97. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent for a left knee 
disorder.  Thus, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for a left knee disorder is 
denied.


		
	L. W. TOBIIN
	Member, Board of Veterans' Appeals



 

